Citation Nr: 1138741	
Decision Date: 10/18/11    Archive Date: 10/25/11

DOCKET NO.  09-38 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September to November 1980.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii. 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in March 2010, and a transcript of this hearing is of record.  


FINDING OF FACT

The Veteran's back disability did not have onset in service and was not permanently aggravated by his active military service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a back disability have not been met.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303, 3.304, 3.310 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a veteran's non-service-connected disability by a service-connected disability, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322.   

A veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) (2010).

For defects, infirmities, or disorders not noted when the veteran is examined, accepted and enrolled for service, the burden lies with the government to show, by clear and unmistakable evidence, that the defect, infirmity, or disorder both pre-existed and was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

Here, the Veteran's service treatment records, as well as his own testimony show that the Veteran injured his low back in a martial arts accident in July 1980, a few months before his period of active service began in September 1980.  This injury is noted on his enlistment physical.  

During his first week of basic training, he complained of low back pain aggravated by the physical demands of basic training.  An x-ray showed a healing fracture of the L-3 transverse process and the examining physician concluded that the Veteran did not meet the Army's procurement standards and should be separated from military service.  This physician found no evidence that the Veteran's preexisting disability had been permanently aggravated.  

For the remainder of his active duty, he was placed on an extremely restrictive profile which prohibited any strenuous physical activity including crawling, stooping, running, jumping, standing more than fifteen minutes each hour, marching more than a quarter mile each day, handling heavy materials including weapons, overhead work, pull-ups, push-ups, or lifting more than twenty-five pounds.   

Post-service, there are no complaints of a low back disability until the Veteran filed his claim for service connection in April 2008, almost thirty years after separation from service.  The Veteran has submitted no private medical records and VA treatment records from 2009 and 2010 are negative for complaints of a current low back disability with the exception of a treatment note from August 2010 which notes intermittent back pain due to a previous spinal fracture.  An April 2010 VA treatment note shows that the Veteran was given an MRI of the lumbar spine due to concerns for urinary retention, recent lower extremity weakness, and diminished lower extremity reflexes and the results were unremarkable, providing evidence against this claim.  

In September 2010, the Veteran was afforded a VA examination.  The Veteran reported a fracture of the L-3 vertebrae prior to enlistment.  He was removed from basic training after the first week and placed on permanent profile pending separation.  He denied any falls during the first week, only normal training.  The Veteran's current symptoms include pain, stiffness, and limited range of motion.  An x-ray of the lumbar spine showed normal alignment.  There was no evidence of compression fracture or subluxation.  The heights of the vertebrae and disc spaces were normal and there was no evidence of spondylolysis.  There was subtle endplate sclerosis at the L3-L4 level.  

The examiner concluded that the Veteran's preexisting low back disability was not permanently aggravated beyond the natural progression of the condition by the Veteran's active service.  He noted that the Veteran did not have any falls or other acute injury to his back in service and he participated in only one week of basic training before he was placed on profile pending separation from service.  

Based on all the above evidence, the Board finds that entitlement to service connection for a low back disability is not warranted.

The Veteran fractured his L3 vertebra prior to service and there is no evidence that this condition was permanently aggravated by his military service, and in fact, there is highly probative evidence against such a finding in the medical opinion cited above, which the Board must find to be entitled to great probative weight. 

The Veteran's period of active service was only two months duration in total and he participated in only one week of basic training before he was placed on a profile that restricted all strenuous activity for the remainder of his active service.  There is no evidence of any acute injury to the low back, such as a fall, while in service.

While the physical demands of basic training may have temporarily aggravated the Veteran's low back condition, there is no evidence that the Veteran's condition worsened permanently by only one week of basic training.  

This finding is supported by the service record and, more importantly, the post-service record, in which there is no evidence that the Veteran had any low back problems until he filed his claim almost thirty years after separation from service.  The absence of any complaints of or treatment for a low back disability for so many years after service provides further evidence against the Veteran's claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

In September 2010, a VA examiner opined that the Veteran's low back disability preceded service and was not permanently aggravated by his active military service.  

While the Veteran appears to believe that in spite of his pre-service injury he had no back problems at the time he entered service and that any current low back disability is the result of his military service, this view is not supported by the evidence of record.  The Veteran's pre-existing injury is well documented in his service treatment records and the absence of any treatment for a low back condition for decades after service as well as a negative VA medical opinion all provide evidence against the Veteran's claim, outweighing his lay statements.

To the extent the Veteran has offered his own opinion concerning the etiology of his disability, he has not demonstrated that he has any knowledge or training in determining the etiology of such conditions.  In other words, he is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although the Veteran seeks to offer etiology opinions rather than provide diagnoses, the reasoning expressed in Jandreau is applicable.  The Board finds that the question of whether the Veteran currently has a low back disability due to his military service is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  Hence, the Veteran's opinion of the etiology of his current disability is not competent evidence and is entitled to low probative weight.

For all the above reasons, entitlement to service connection for a low back disability is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by letters sent to the Veteran in May 2008 and July 2010.  These letters informed the Veteran of what evidence was required to substantiate his claim and of VA and the Veteran's respective duties for obtaining evidence.  The Veteran was also informed of how VA assigns disability ratings and effective dates.  

Here, the duty to notify was not satisfied prior to the initial unfavorable decision on the claim by the AOJ.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to the initial AOJ decision by way of a letter sent to the appellant in July 2010.  Although the notice letter was not sent before the initial AOJ decision in this matter, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the AOJ also readjudicated the case by way of a supplemental statement of the case issued in June 2011 after the notice was provided.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as well as VA treatment records.  The Veteran was provided an opportunity to set forth his contentions during the March 2010 hearing before the undersigned Veterans Law Judge.  The appellant was afforded a VA medical examination in September 2010.  The examination is adequate and probative for VA purposes because the examiner relied on sufficient facts and data, provided a rationale for the opinion rendered, and there is no reason to believe that the examiner did not reliably apply reliable scientific principles to the facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

According to the September 2010 VA examination that the Veteran was recently awarded disability benefits from the Social Security Administration (SSA).  It is unclear exactly what disabilities the Veteran was awarded SSA benefits for, however, according to the Veteran's testimony at his hearing, any treatment for his low back was either at VA (records of this treatment are of record) or the private medical records are no longer available from the private provider or SSA.  Based on the Veteran's statements, the Board makes the factual determination that the SSA findings/records are not pertinent to the claim before the Board at this time.

Accordingly, the Board finds that a remand to obtain SSA records is not warranted since this evidence would merely be duplicative.  Further, the issue is not the Veteran's current problem, but his problem in service from September to November 1980.  An SSA determination regarding whether the Veteran can work today has no relevance to the issue before the Board at this time.      

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


